Citation Nr: 0801451	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  94-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right great toe 
disorder.

2.  Entitlement to an increased rating for a right knee 
disability associated with bilateral pes planus/pes plano 
valgus with bilateral ankle pain, plantar fasciitis, and 
tarsal tunnel syndrome.

3.  Entitlement to an increased rating for a left knee 
disability associated with bilateral pes planus/pes plano 
valgus with bilateral ankle pain, plantar fasciitis, and 
tarsal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1978 until December 
1980.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

These issues were previously before the Board in February 
1997.  At that time, a remand was ordered to accomplish 
additional development.  The matters returned to the Board in 
August 1999.  At that time, the claims were denied.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2001 Order, 
the Court vacated the August 1999 Board decision with respect 
to the right toe and bilateral knee issues and remanded the 
matter back to the Board for development.  In September 2001, 
the Board in turn remanded the appeal to the RO.  

The following issues have also been perfected for appellate 
consideration: entitlement to a rating in excess of 30 
percent for chronic adjustment disorder with post-traumatic 
stress disorder (PTSD); entitlement to a rating in excess of 
50 percent for bilateral pes planus with bilateral ankle 
pain, plantar fasciitis and tarsal tunnel syndrome; 
entitlement to a rating in excess of 40 percent for a low 
back disability; entitlement to separate evaluations for 
functional loss secondary to pain and nervous impairment 
involving the hips, feet, low back, and ankles; entitlement 
to extra-schedular evaluation for service-connected 
disabilities; entitlement to an earlier effective date for a 
compensable evaluation for pseudofolliculitis barbae; 
entitlement to service connection for traumatic arthritis of 
the hips, ankles and low back; entitlement to service 
connection for psychiatric symptoms/ pain disorder due to 
psychological factors and general medical condition; and, 
entitlement to special monthly compensation based on aid and 
attendance.  

As the veteran has a different accredited representative with 
respect to these other claims, they will be addressed in a 
separate Board decision.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  Specifically, 
correspondence dated in December 2007, the veteran requested 
a hearing before a Veteran's Law Judge to be conducted via 
videoconference at the local RO.  Such hearing has not been 
provided.  Moreover, the record does not indicate that the 
veteran has withdrawn his hearing request.  


Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before a 
Veteran's Law Judge at the St. 
Petersburg, Florida RO.  The veteran 
should be apprised of the next available 
date for such a hearing in accordance 
with 38 C.F.R. § 20.704(b) (2006).  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



